 L. G. EVERIST, INC.193L. G. Everist,Inc.andGeneral Drivers & Helpers Union Local749,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America.Case No. 18-CA-1410.April 23, 1963DECISION AND ORDEROn November 27, 1962, Trial Examiner Lloyd Buchanan issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.The Trial Examiner also found that the Respond-ent had not engaged in certain other unfair labor practices alleged inthe complaint, and, recommended that these allegations be dismissed.Thereafter, the General Counsel filed exceptions to the IntermediateReport sand a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no. prejudicial error was committed.,The rulings are hereby affirmed.The Board has considered the Inter-mediateReport, the exceptions and brief, and the entire record in thecase,and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner only insofar as they are consistent withthis Decision and Order.As described more fully in the Intermediate Report, the Respond-ent, a subcontractor, was at all material times herein engaged in haul-ing aggregate under an oral contract with Milwaukee Motor Trans-port to a prime contractor, Brown, Jones and Root, at a constructionsite in South Dakota.On Friday, December 8, 1961, the constructionsitewas being picketed by the Iron Workers Union.'Nine of theRespondent's .drivers arrived that morning at the construction siteand, after observing the picket line, parked their trucks and calledTeamsters to find out if they should cross the picket line.They wereadvised not to do so.Roe, Respondent's superintendent, arrived ashort time later and, after a conversation with the project managerof Brown, Jones and Root, instructed the Respondent's drivers tocross the picket line and make deliveries or to return the loadedtrucks to the Respondent's place of business.Five drivers continuedto make deliveries, but they quit somewhat earlier in the day becauseof icy roads.Dunlap,Miller,Taylor, and Reeves, the claimantsherein, returned their loaded trucks to the plant.Shortly thereafter,these four drivers received their checks from Roe.'1The Respondent's employees are representedby the Teamsters Union.9Although this was not their regular payday, Roe gave no reason for paying them, at thattime.The Respondent does not deny that the four claimants were discharged onDecember 8.142 NLRB No. 20. -194DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Monday, December 11, deliveries were resumed by the fivedrivers who crossed the picket line, together with three of the Re-spondent's supervisors and a student driver.Later that day, a con-veyor broke down at the construction site, and all work at the siteceased.On the evening of December 11, Teamsters called a strike ofRespondent's nine drivers to protest the discharges.Picketing at theRespondent's main office began December 12.The picketing endedthe morning of December 14, at which time the Respondent's driversmade an unconditional request for reinstatement.Roe notified thosedrivers who had crossed the picket line to report for work on Decem-ber 15, but refused to reinstate the other four drivers, stating that byrefusing to cross the picket line they had quit and, that the matter wasout of his hands. The broken conveyor at the dam site was repaired,and the Respondent resumed deliveries on December 15, with its fiveregular drivers, three supervisors, and another driver.From thattime until about Christmas, Respondent's deliveries were made bythe five regular drivers, the three supervisors, and various temporaryemployees who were hired during that period.Around Christmaspermanent replacements were hired and the supervisors returned to'their normal duties.The complaint alleges that, by discharging the claimants on De-cember 8, 1961, because they refused to cross the picket line, and byrefusing to reinstate them on December 14, the Respondent violatedSection 8(a) (1) and (3) of the Act.The Trial Examiner foundIthat the discharges on December 8 did not violate Section8(a) (3)of the Act since they were prompted by Respondent's need to con-tinue operations and were not in reprisal for the claimants havingrefused to cross the picket line.The Trial Examiner further foundthat, since theoriginaldischarges were lawful, the Respondent didnot violate Section8 (a) (3) ofthe Act by refusing to reinstate thecomplainants on December 14 even though they had not been per-manently replaced.In excepting to the Trial Examiner's findings, the General Counsel,relying on the Board's Decision inRedwing Carriers,'contends thatthe discharges on December8 wereunlawful on the ground that the"The TrialExaminer also found,and we agree,that theRespondent violated Section8(a) (1) ofthe Act by thefollowing conduct:(a)On or about November 17, 1961, Roe,Respondent's superintendent,told driver Millerthat Roe hadknowledge that Miller hadpersuaded others to vote for the Union, thereby creating the impression of surveillance ;(b)On February 20, 1962, Roe threatened driver Bode that the Respondent would leaseits trucks and that the men would starve if they continued to support the Union. TheGeneral Counsel excepted to the failure of the Trial Examiner to find that the RespondentviolatedSection 8(a) (1) byRoe's remark to driver Reeves in April 1962,when Reevesrequested but was denied reinstatement,that Reeves had "learned his lesson" in supportingthe Union.Wefind merit in the General'Counsel's contentions,and we find that by suchconduct the Respondent further violated Section 8(a)(1) ofthe Act.4 Redwing Carriers,Inc. and Rockana Carriers, Inc.,137 NLRB 1545; Members Rodgersand Leedom concurring separately. L. G. EVERIST, INC.195Respondent discharged the complainants in reprisal for their havingengaged in protected concerted activity.The General Counsel fur-ther contends that even assuming these discharges were for the pur-pose of enabling the Respondent to continue its business, and weretherefore lawful, the refusal to reinstate the complainants on Decem-ber 14 was unlawful, since at that time they had not been permanentlyreplaced.We find it unnecessary to decide whether, as the General Counselcontends, the Respondent unlawfully discharged the claimants onDecember 8, since in our view, the Respondent violated Section8(a) (1) of the Act by refusing to reinstate the claimants upon theirunconditional application for reinstatement on December 14, at whichtime they had not been permanently replaced.5As noted, the Respondent sought to justify its refusal to reinstatethe claimants on the ground that they had refused to cross the picketline and had thereby quit their employment.The Trial Examinerapparently reasoned that where, underRedwing,an employer law-fully "discharges" employees for refusing to cross a picket line, such"discharge" is tantamount to a discharge for cause and, as in the caseof any discharge for cause, the employer is thereafter entitled to re-fuse to reinstate the employees for the same reason that justified theoriginal discharge.However, inRedwing,the Board found that anemployee's refusal to cross a picket line was protected activity.Red-wingholds, in effect, that a "discharge" for refusal to cross a picketline is an exception to the general rule that employees may not bedischarged for engaging in protected concerted activity. It is there-fore not a discharge for cause, but merely a permissible act in further-ance of the employer's overriding right to keep his business going byreplacing such employees.To this extent, at least, the employees in-volved herein are similar to economic strikers, who may also be re-placed by an employer to permit continued operation of the businessbut who, if not permanently replaced, are entitled to reinstatementupon unconditional application. It follows, therefore, that where,as here, no permanent replacement has occurred at the time theclaimants unconditionally apply for reinstatment so that their jobsare still available, the employer is obligated to return them to work.In light of its continued need for employees, the Respondent's argu-ment that it was seeking to replace the claimants in order to operateits business falls and its refusal to reinstate them because of their5Althoughthe Trial Examiner dealt with this case as raising issues under Section8(a) (3) ofthe Act,as the record here does not establish that the Respondent's refusalto reinstatethe claimants was related to their unionactivity orwas intended to discourageunion membership,we findthatthe Respondent's conductviolatedSection8(a) (1) ratherthan 'Section 8(a) (3) of the Act.See:Gullett 64n Company, Inc. v. N.L.B.B.,179 V. 2d499 (C.A. 5), modifying and enfg. 83 NLRB 1, modified on other grounds, 340 U.S. 361.712-548-64-vol. 142-14 ::196DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefusal to cross a picket line necessarily constitutes a penalty for en-:.gaging in that protected activity.Accordingly, we find that by its.conduct the Respondent violated Section 8(a) (1) of the Act.Upon the basis of the foregoing, and upon the entire record in thecase, we shall delete items numbered 2, 3, and 4 of the Trial Examiner's,conclusions of law in the Intermediate Report, and make the following:Additional Conclusions of Law2.The Respondent is engaged in commerce within the meaning ofSection 2 (6) and (7) of the Act.3.By creating the impression of surveillance in connection with its..employees' union activities, by threatening to lease trucks and do awaywith its employees' jobs if they continue to support the Union, and bytelling employees that they had been discharged because of their sup-port of the Union, the Respondent has interfered with, restrained, and.coerced employees in the exercise of their statutory rights within the,meaning of Section 7 of the Act, and has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (1) ofthe Act.4.By refusing to reinstate Donald B. Reeves, James H. Taylor,Raymond C. Miller, and Jimmie G. Dunlap, on and after Decem-ber 14, 1961, because they had refused to cross a picket line, the Re-spondent has interfered with, restrained, and coerced employees inthe exercise of the rights guaranteed by Section 7 of the Act, and hasengaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (1) of the Act.THE REMEDYHaving found that the Respondent committed certain unfair laborpractices in violation of Section 8(a) (1) of the Act, we shall order theRespondent to cease and desist from such conduct.We have found that the Respondent violated Section 8(a) (1) ofthe Act by refusing to reinstate Donald B. Reeves, James H. Taylor,Raymond C. Miller, and Jimmie G. Dunlap, on and after December 14,1961.We shall therefore order the Respondent to offer the aforesaidindividuals immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniorityand other rights and privileges, dismissing if necessary, in order toprovide places for said individuals, all persons hired on and afterDecember 14, 1961, and make them whole for any loss of earningsthey may have suffered by reason of the Respondent's refusal to rein-state them, by the payment to each of them of a sum of money equal L. G. EVERIST, INC.197to that each normally would have earned as wages from December 14,1961, the date of the Respondent's refusal to reinstate them, to the,date of the Respondent's offer of reinstatement,' less the net earningsof each during such period, with backpay to be computed on a quar-terly basis in the manner established by the Board in F.W. WoolworthCompany,90 NLRB 289, and shall include an allowance of interest;at the rate of 6 percent per annum to be computed in the manner setforth inIsis Plumbing d HeatingCo., 138 NLRB 716.In view of the nature of the unfair labor practices committed, thecommission by the Respondent of similar and other unfair labor prac-ticesmay be anticipated.We shall therefore order that 'the Re-=spondent cease and desist from infringing in any manner upon therights guaranteed in Section 7 of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, L. G. Everist,Inc., Chamberlain, South Dakota, its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Creating the impression of surveillance in connection with itsemployees' union activities, threatening to discharge employees ifthey support the Union, or any other labor organization, or makingstatements to employees that they were discharged because of theirsupport of the Union, orally other labor organization,, in a mannerconstituting interference, restraint, or coercion within the meaning ofSection 8 (a) (1) of the Act.(b)Discharging or refusing to reinstate employees because theyhave engaged in activities guaranteed in Section 7 of the Act.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of-the'right to self-organization, to formlabor organizations, to join or assist labor organizations, to bargaincollectively through representatives of their own choosing, and to en-gage in other concerted activities for the purpose of collective bar-gaining or mutual aid or protection, or to refrain from any and allsuch activities, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :6 The partiesstipulated at the hearing that offers of reinstatementwere made to DonaldReeves, on August8, 1962, and to James H. Taylor, ReymondC.Miller, and Jimmie G.Dunlap on August9, 1962. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Offer to Donald B. Reeves, James H. Taylor, Raymond C.Miller, and Jimmie G. Dunlap, immediate and full reinstatement totheir former or substantially equivalent positions without prejudiceto their seniority or other rights and privileges, dismissing, if neces-sary, in order to provide places for the aforesaid individuals, all per-sons hired on and after December 14, 1961, and make them wholefor any loss of pay each may have suffered by reason of the unlawfulrefusal to reinstate them, in the manner set forth in the section of thisDecision and Orderherein entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records,social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze and determine the amountof backpay due and the right to reinstatement, under the terms of thisOrder.(c)Post at its plant in Chamberlain, South Dakota, copies of theattached notice marked "Appendix." °Copies of said notice, to befurnished by the Regional Director for the Eighteenth Region, shall,after being duly signed by an authorized representative of the Re-spondent, be posted immediately upon receipt thereof, and be main-tained by it for a period of 60 consecutive days thereafter, in con-'spicuous places, including all places where notices to its employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or cov-ered by any other material.(d)Notify the Regional. Director for the Eighteenth Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.IT IS FURTHERORDEREDthat the Board reserves to. itself the rightto modify the backpay and reinstatement provisions of this Order,if made necessary by circumstances notnowapparent.MEMBERS RODGERSandLEEDOM,dissenting in part :Unlike our colleagues of the majority, we would find that the Re-spondent did not violate the Act by discharging claimants on Decem-ber 8 and by refusing to reinstate them on December 14. For thereasons stated in the original Board decision inRedwing Carriers,8we believe that the claimants' refusal to cross the picket line was un-protected activity.We would therefore find that the Respondentacted lawfully in terminating the employment of the claimants be-71n the event this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."8 130 NLRB 1208;see alsoour concurringopinion inRedwing Carriers,137 NLRB 1545. L. G. EVERIST, INC.199cause of their refusal to cross the picket line.Since the original dis-charges were for cause and were therefore lawful, we would furtherfind that the Respondent did not thereafter violate the Act in refus-ing, for the same reason, to reinstate the claimants.We would ac-cordingly dismiss those portions of the complaint relating to theRespondent's discharge and refusal to reinstate the claimants.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT create the impression of surveillance in connec-tionwith our employees' union activities, or threaten to dis-charge employees if they support General Drivers & HelpersUnion Local 749, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, or any otherlabor organization, or make statements to employees that theywere discharged because of their support of the aforementionedUnion, or any other labor organization.WE WILL NOT discharge or refuse to reinstate employees be-cause they have engaged in activities guaranteed in Section 7 ofthe National Labor Relations Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organiza-tion, to form, join, or assist the above-named or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities, asguaranteed in Section 7 of the Act.All our employees are free to become, remain, or refrainfrom becoming or remaining, members of the above-namedUnion or any other labor organization.WE WILL offer Donald B. Reeves, James H. Taylor, RaymondC. Miller, and Jimmie G. Dunlap, immediate and full reinstate-ment to their former or substantially equivalent positions with-out prejudice to their seniority or other rights and privileges,dismissing, if necessary, in order to provide places for the afore-mentioned individuals, all persons hired on and after Decem- 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDber 14, 1961, and make them whole for any loss of pay each mayhave suffered by reason of our unlawful refusal to reinstate them.L.G. EVERIST, INC.,Employer.Dated----------------By------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presentlyserving in the Armed Forces of the United States of their right tofull reinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Actof 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not bealtered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 316 Federal Building, 110 South Fourth Street, Minneapolis,.Minnesota, 55401, Telephone No. 339-0112, Extension 2601, if theyhave any question concerning this notice or compliance with itsprovisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERThe complaint herein(July 10,1962,charge filed April 17,1962),as amended,..alleges that the Company has violated Section 8(a)(3) of the National LaborRelations Act, as amended,73 Stat. 519,by discharging Donald B. Reeves, James H.Taylor, Raymond C. Miller,and Jimmie G. Dunlap on or about December 8, 1961,.and thereafter failing and refusing to reinstate them(except that it offered full andcomplete reinstatement to Reeves on August 8, 1962, and to the other three on Au-gust 9),because they refused to make deliveries across a picket line establishedagainst another employer by another craft union; and Section 8(a)(1) of the Actby said alleged acts,by threats to employees in connection with union membershipand support,interrogation concerning their voting in a Board-conducted election,and creating the impression of surveillance.The answer,as amended,questionsthe nature and validity of the picketing,admits that the Company told the em-ployees to return their trucks when they refused to make the deliveries,but denies.that the Company committed any unfair labor practices as alleged.A hearing was held before Trial ExaminerLloydBuchanan at Chamberlain,South,Dakota, on August 22 and 23, 1962. At the close of the hearing, counsel was.heard in oral argument.Pursuant to leave granted to all parties,theGeneralCounsel has filed a brief,which carefully analyzes most of the testimony but ignores.a few important facts.Upon the entire record in the case and from my observation of the witnesses,I make the following:FINDINGSOF FACT (WITH REASONS THEREFOR)I.THE COMPANY'S BUSINESS AND THE LABOR ORGANIZATION INVOLVEDIt was admitted and I find that the Company,an Iowa corporationwithprincipaloffice and places of business in Dell Rapids,South Dakota,and other places of busi-ness in Chamberlain and Sioux Falls, South.Dakota; and Sioux City and Hawarden,Iowa, is engaged in the sand,gravel, quartzite,and limestone quarry business forthe production and sale of all types of aggregate and related products; that dur-ing 1961, it sold products valued at more than$100,000,more than $50,000 ofwhich were sold and shipped from its Iowa or South Dakota locations to pointsoutside those respective States; and that it is engaged in commerce within the mean-ing ofthe Act.It was admitted and I find that the Union is a labor organization within the mean-ing of the Act. L. G. EVERIST, INC.U. THE UNFAIR LABOR PRACTICES201.'.A. Miller's statusInvolved in consideration of both types of violation alleged is the question whether'Miller was a supervisor or a rank-and-file employee. It appears from the recordthat prior to the election which the Board conducted among the Company's driverson November 16, 1961, Miller rode with and gave instructions to other drivers,effectively recommended discharge, and was a supervisor within the meaning ofthe Act.Although Miller was not certain of this, it appears that on the day ofthe election, counsel for the Company told Miller that he was "just a lead driver." 1From the testimony it is clear that both counsel for the Company and Miller dis-tinguished between a foreman, with his supervisory status, and a lead driver, asrank-and-file employee.Whether mistakenly or willfully, Miller was treated by the-parties as an employee at the election, and voted without challenge.Thereafter,whether as reprisal for the way in which the Company believed he had voted, orfor whatever reason, Miller did not exercise any supervisory functions. If there^-were no new drivers with whom he could ride, and no men were discharged, he hadprior to November 16 ridden with and reported on experienced drivers also; this heno longer did.Miller appears to have correctly understood that counsel on No-vember 16 meant that he was now a regular driver only: he was no longer toperform both supervisory and rank-and-file duties, but was now a rank-and-file'employee.His attempt to call Roe when be, fourth driver in line, and the other drivers-stopped short of the picket line on the morning of December 8 does not show thatMiller had any managerial responsibility or that he assumed that he had, as counsel'for the Companyclaims.Such action is quite as compatible with rank-and-file status.in onewho merely seeks further orders or who wants to advise his supervisors. Inthis connection it is to be noted that the amended answer recognizes Miller's statusas anemployee, and does not allege as a defense that he was a supervisor.B. The alleged independent violation of Section 8(a) (I)Driver Bode testified that on February 20, 1962, Roe, the Company's superintend-ent, threatened that the Company would use more leased trucks and Bode wouldstarve if he stayed union and caused too much trouble. Such connection of unionsupport with loss of employment is violative.While Roe undertook to explainother remarks which he made to Bode, he supported my impression of his credibility'as he did not attempt to explain or deny this threat.Roe was guilty of creating an impression of violative surveillance on November 17'or 18, when he told Miller that he had heard from a good source that Miller hadvoted for the Union and had persuaded Taylor and Driver Leibrich to vote similarly.Roe testified that he "jumped" Miller concerning union activities because he con-sidered him to be part of management. If Roe was here referring to Miller's testi-mony concerning this incident, he was not justified since, as we have seen, Millerwas at that time a rank-and-file employee. I do not find that these remarks byRoe constituted an additional violation, of unlawful interrogation. I do not rely,nor apparently did the General Counsel, on an alleged statement by Roe concern-ing Reeves' attendance at a union meeting, the latter being uncertain whether it was.made before or after the election; nor for the same reason and also because it is notalleged as a violation, on a suggestion of threat to Reeves by Roe, which the latter,denied.C. The alleged violation of Section 8(a) (3)The Respondent Company was hauling aggregate, under an oral contract with:Milwaukee Motor Transportation Company of the Milwaukee Railroad, for Jones,.Brown and Root, the prime contractor at the construction site of the Big Bend Dam,Fort Thompson, South Dakota.On December 8, 1961, at the entrance to the siteused by the Company's drivers, a picket appeared with a sign indicating a strike-by Iron Workers Local 184 against another prime contractor, Western Contracting'Corporation.Dunlap was first to arrive that morning with a load of aggregate,and he was followed successively by Reeves, Taylor, Miller, and then five other-company drivers. (At various times, there was reference to 10 or 11 drivers.)Some 100 to 150 employees of the prime contractors were at the entrance when,Dunlap arrived, and the number soon swelled to 250 to 300.Dunlap and the other-'The transcripts erroneous"reliefdriver" is hereby corrected.The correct phrase,"lead driver," appears elsewhere, 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrivers did not cross the picket line (we need not debate the Company's positionthat the picket in the road did not constitute a picket line which merited or warrantedobservance by the employees), but parked their trucks in a line outside.Roe arrived at the site about 20 minutes later, crossed the picket line, talked withPetern, the project manager for Jones, Brown and Root, and visibly upset, came outto where the drivers were and told them in substance, as both they and he agreed,to take the load across the line and dump it or return the truck to the Company'soffice in Chamberlain and there park it.While the five other drivers made theirdeliveries across the picket line and continued to work, quitting somewhat earlierthan usual that afternoon because the roads became icy, the four alleged discrimi-natees returned to Chamberlain, where they parked their loaded trucks.Roe, havingalso returned, called them into the office and told them that he would have theirchecks soon; and the four came in for their checks that day or the next.That theywere being discharged for resfusal to make deliveries was clear as the alternativeof discharge was to the other five drivers who had previously balked at crossingthe picket line.The five other drivers and replacements as we shall see, worked on Monday,December 11, when the Jones, Brown and Root conveyor motor burned out, anddeliveries had to be halted.This later breakdown did not affect the situation as itexisted on December 8, or the question of violation on that day.Deliveries couldbe and were resumed on December 15. In the meantime it was decided at a driver'smeeting on December 11 to go on strike, and these four with three of the five whohad worked on December 8 and 11 went on strike and picketed from December 12until about 9:30 on the morning of December 14, when the Union herein calledoff the picketing.At that time, Mcllvenna, the Union's business representative,handed to Roe an offer to return to work immediately, signed by the seven strikers.With respect to the four, Roe told Mcllvenna that it was out of his hands and, later,that he would not take them back since they had refused to cross the picket line.Itwas apparently on the 14th that Roe for the first time stated any reason, it havingbeen testified that after he had directed the drivers to make their deliveries or return,and specifically when he paid them, there was no conversation and no reason statedfor the discharges.The other three, who had crossed the picket line and worked on the 8th and 11thbut thereafter picketed while the conveyor was down, were reinstated, and returnedto work on the 15th, and there is no claim of discrimination against them.Roetestified that the four had been discharged and that it was against company policyto rehire discharged employees.The General Counsel cites Roe's order to the employees when they stopped at thepicket line and, as an admission, a letter to the Board from counsel for the CompanyinApril 1962.While what the Company thus said and Roe's statement to theunion representative on December 14 may well reflect its motives and may explainwhat it did, I am not so much persuaded by the words used as by what was done.Thus the letter states that the drivers "were taken off the payroll for insubordinationand for refusing to work."This bears on credibility as Schulte, the Company'sgeneral superintendent, and Roe testified to the Company's obligation to performunder its contract.But the Company's acts themselves more than its own wordsindicate the motivation for those acts.If it be urged that its very artlessness (main-taining that he told employees at their hiring interview that the Company's contractrequired deliveries regardless of strikes, Schulte could not be gotten to include thereference to strikes when he was asked to repeat just what he had said to them)warrants reliance on the language employed, the Company was no more artful orwily, and therefore unreliable, in its action, which was reasonable and necessary.The issue being whether the Company discriminated, promptness of replacementproves the need and the motive; and the motive, I believe, is the basis for the Board'srecent decision in theRedwing Carrierscase,2 following the Supreme Court's de-cision inRockaway News.3Resolution of the issue of violation depends ultimatelyon what the Company did and whether that reflected discrimination. If, as theBoard said inRedwing,discharge prior to replacement is not itself discriminatory,we must consider all of the evidence to see whether that proves discrimination.Thus we must weigh the promptness of replacement as evidence of the need anddesire to continue operations, these in turn bearing on the issue of discrimination.Saturday and Sunday, December 9 and 10, were not working days.On the 11th,the Company did operate, as we have seen, until the prime contractor's conveyormotor burned out and deliveries had to be halted.Repairs were completed byDecember 15 and operations resumed.While the Company's evidence concerning2Redwing Carriers, Inc.,137 NLRB 1545.a N.L.R.B. v. Rockaway News Supply Company, Inc.,345 U.S. 71. L. G. EVERIST, INC.203replacements was not as specific as its records might have shown,the facts testifiedtowere not contradicted.Theyharmonized with the testimony of the GeneralCounsel'switnesses,most of whom were not very definite in this connection, con-cerning supervisors,some from other company locations,and new men on the job.Thus the Company acted promptly to displace the four discharged on December 8,firstcalling on three supervisors,including Schulte himself to drive trucks, andemploying and training new men who after a time replaced the supervisors.As weshall further note, if the Company acted promptly to continue necessary operationsand the four were lawfully discharged,itwas not obliged to rehire them on requestbefore it hired and trained new men.To say that these four were discharged because of their insubordination and pro-tected concerted activities,is to recite only part of the facts; and even if the Com-pany made only a partial recital, I credit the uncontradicted testimony that the con-tractor told Roe that continued and uninterrupted deliveries were essential, theaggregate piles being low.The Company had agreed to deliver aggregate as neededby the prime contractor, and to keep the piles full: and the contract would be auto-matically terminated if the Company failed to make deliveries.While understand-ing of these terms by the employees is not an essential element to our recognitionof the Company's obligation,communicationof the factsagain bears on the issueof credibility;and it stands without contradiction by the employees themselves,although the testimony concerning the oral contract was not otherwise confirmed,that all were told that deliveries as required by the main contractor were essential,and that at least some of these employees were informed when they were hired thatdeliveries could not be interrupted by strikes.Now, on December 8, Petern, the main contractor's superintendent or projectmanager,told Roe that he wanted the aggregate brought in and unloaded. Sincefailure to comply could mean loss of the contract,we can readily understand thetestimony by the General Counsel's witnesses that Roe was visibly excited and angrywhen he came out after talking with Petern,not when he first appeared and saw thetrucks lined up.Here was further evidence that Roe's concern was not over theconcerted activities themselves,but over their effect on the Company's operations,as now stressed by Petern.Roe had not directed the drivers to cross the picket line orface discharge merely on their refusal to make delivery;itwas on his return afterPetern's insistence that the Company live up to its obligation,that he acted.Thefact that he did not discharge or take any other action against the drivers when hefirst noted their refusal to cross the picket line indicates that, when he acted thereafterto discharge and replace them,itwas because of the now confirmed obligation to theprime contractor and, in the language ofRedwing,"only to preserve efficient opera-tion of his business."The motive,which is thus determinative,was lawful even ifRoe did not then or thereafter tell or remind the drivers of the necessity, and evenif they had not realized what the consquence of refusal would be.Reference to insubordination and refusal to work explains the report to replace-ment; it does not contradict the defense that prompt replacement was necessaryto continue operations.Nor must such necessity be stated according to anyformula or abracadabra.That the condition existed is clear. It is equally clearthat Roe acted promptly to get the work done, and his remarks show that withoutproof of discrimination.The action taken and the reason therefor were sufficient,if the explanation was not.Discharge in reprisal merely for insubordination inrefusing to cross the picket line would be violative.But the evidence indicatesthat,while the reference was to insubordination,the Company was obliged to makedeliveries and took immediate steps to that end.The refusal to cross the picketline,without any intervening element,preventedthe Companyfrom carrying onits necessary operations;with necessary action taken,there is at most a distinctionbetween a statement which was made and one which should have been made.Speculating,one might argue that,had it not been necessary to continue operations,these employees would nevertheless, in violation of the Act, have been discharged forrefusal to work and insubordination.But this is speculation concerning a stateof facts which is not before us.As we continue this analysis of a new principle from various points of viewfrom which it may be examined,we should note also that the issue is no longerwhether the employees were discharged before they were replaced?Hence we arenot limited to evidence of replacement with new and permanent employees.Rather,underRedwing Carriers,the question is whether the Company acted promptly tofill the need; the Board's test,as the General Counsel recognized, is necessity andprompt action.Not only is permanence of the immediate replacements1 not essen-tial; the fact that the Company called on other employees or supervisors while itA Id., at 75. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDobtained and trained permanent replacements itself suggests an emergency and theneed for prompt action.The General Counsel has correctly stated, "The sole criteri[on] is . . . whetheror not the employer is concerned with the attempt to run his business." I findthat the Employer was thus concerned.In fact,the General Counsel'switnessesemphasized the immediate use of company supervisors even as new men werepromptly hired, trained,and assigned to these jobs.If the jobs were not permanentlyfilled when the discharged employees applied for reinstatement,the Company hadnevertheless acted promptly to replace them and to continue its operations.If the discharges were thus lawful on December 8, no violation was thereaftercommitted in refusing reinstatement.The important point to be noted in this con-nection is that although permanent replacement had not yet been obained for thefour jobs, the Company had promptly acted to get the work done with temporaryreplacements while it took steps to secure new employees.To hold that such ac-tion is unlawful would be to deny the principle ofRedwing Carriersin all caseswhere new employees are difficult to obtain or require a preliminary period, fortraining or otherwise,before they can adequately perform the necessary work.The emergency and necessity indicated it cannot be said that the discharges werediscriminatory on December 8 when they were effected.Did they thereafter be-come so? If the Company had to and did act promptly and lawfully on Decem-ber 8, the alleged discriminatees were no longer entitled to reinstatement:they hadbeen discharged,and a policy not to hire men whom it had discharged is not un-lawful where the discharges were lawful as here.To argue that the December 14refusal to reinstate is "but additional evidence of the illegal motivation subsequentto the event,"is to deny(as the General Counsel does not specifically do) the rightto refuse to employ men previously discharged.Whatever the General Counsel may say about this not being"good businesspractice," the Company could then proceed to obtain permanent replacementswhile it attempted in a practical way to operate during,the hiring,and training period.Not only does the Board not require inRedwingthat the replacements be permanent,but such a requirement might well impose an impossible condition and defeat theconcept of prompt replacement.What if a job required greater specialized skilland longer training?Redwingholds that there must be a need for and evidence,of prompt action: the need warrants immediate discharge with prompt action toreplace on refusal to cross a picket line; and the action taken to replace justifies.the discharge.Having found that the facts warranted the action there taken by the employer to-continue operations,the Board inRedwingremarked on "the absence of any evidenceof union animus"as supporting its finding that the employer had not acted in reprisalbecause the employees honored the picket line. In the instant case,interference hasbeen found, and the Company,by letter dated shortly before the election,definitelyexpressed its "attitude toward the Teamsters'Union."Roe, who admittedly hadexpressed to another person his opinion that"all the Unions ever did was causetrouble,"and that the men would be better off if they did not attend union meetings,opposed unionization.I so found and stated on the record.Beyond that, it isclear that Roe was not threatening but facetiously indicated his general attitude whenhe remarked to this other person,in October or November,before the election, afterthey had discussed target pistols such as Roe normally carried, "Now, let me negotiate'with these drivers."The interference and animus aside, we have seen that the evidence indicatesthat the Company discharged these four employees so that it could run its business,in the language ofRedwing,"despite the sympathetic activities of the drivers here.involved,"i.e.,"to preserve efficient operation of [its] business."The question is-now presented whether the animus here found indicates that the Company dis-charged these employees,not merely because it wanted to run its business efficiently,but at least in part in reprisal.Animus or general opposition to unionization suggests the possibility of violationand may indicate such violation where the evidence of animus does not itself showthat violation.But the possibility here is not supported by sufficient proof, and I-am not persuaded that the showing of animusper seor that the evidence as a wholedeprives the Company of its defense or overcomes its proof that it acted solely tocontinue its business.The animus here did not bar immediate acceptance of theother three strikers'offer to return to work:they had not failed to make essentialdeliveries,having been on strike when the conveyor was down and offered to re-turn before work was resumed.Nor is there any basis for concluding that Roe'sdifferent treatment of the two groups stemmed from an appreciation of the variousrules of law. GOLD MERIT PACKING COMPANY, INC.205In its reference to animus, the Board inRedwing Carrierspresumably meant, notthat animus bars discharge based on need to continue operations,but that animusshould be considered in deciding whether the discharges were in fact based on suchneed or whether they were at least in part prompted by a desire to interfere with pro-tected concerted activities.Having considered the animus and interference,I find thatthe discharges and the replacement steps were in fact prompted by the need to con-tinue operations, and that the Company did not discriminatorily discharge these em-.ployees or unlawfully refuse to reinstate them.Roe's undenied remark to Reeves the following April that the latter had perhaps"learned[his] lesson"is cited by the General Counsel,presumably as an admissionof violation.Ifwe must attempt to construe this patent ambiguity,it is at leastas reasonable to believe that, the Company maintaining that its action had been lawful,Roe was telling Reeves of the lesson that the latter's refusal in December warranteddischarge under the circumstances.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company,set forth in section II, above, occurring in connec-tion with the operations described in section I, above, have a close,intimate,and sub-stantial relation to trade, traffic, and commerce among the several States,and tendto lead to labor disputes burdening and obstructing commerce and the free flowof commerce.IV. THE REMEDYHaving foundthat the Companyhas engaged in and is engaging in certain un-fair laborpractices affecting commerce,I shall recommendthatit cease and desisttherefrom, and take certain affirmative action in order to effectuate the policies ofthe Act.It has been found thatthe Company, by threatand impression of surveillance,interfered with,restrained,and coerced its employees in violationof Section8 (a) (1)of the Act.I shall therefore recommendthat the Companycease anddesist there-from and fromany likeor related conduct.For thereasons cited in the subsection entitled"The allegedviolation of Section8(a)(3)," I shall recommendthatthe complaint be dismissed insofar as it allegesthe discriminatory discharge and failure to reinstate Reeves,Taylor,Miller, andDunlap.Uponthe basisof the abovefindings of fact and upon the entirerecord in thecase, I make the following:CONCLUSIONS OF LAW1.General Drivers & Helpers Union,Local 749,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpersof Americais a labor organizationwithin the meaning of Section2(5) of the Act.2.By threatening and creating the impression of surveillance in connection withunion activity,therebyinterferingwith,restraining,and coercing its employees inthe exercise of the rights guaranteed in Section7 of the Act, the Company has en-gaged in and is engaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.3.The aforesaid labor practices are unfair labor practices affecting commerce,within the meaning of Section 2(6) and(7) of the Act.4.The Companyhas not engaged in unfair labor practiceswithinthemeaningof Section 8(a) (3) ofthe Act.[Recommended Order omitted from publication.]Gold Merit Packing Company,Inc.andUnited Packinghouse,Food and Allied Workers,AFL-CIO,Local UnionNo. 774.Case No. 12-CA-2385.April 23, 7963DECISION AND ORDEROn November 30, 1962, Trial Examiner Fannie M. Boyls issuedher Intermediate Report in the above-entitled proceeding, finding that142 NLRB No. 28.